DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 23 Jun 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Nov 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 23 Nov 2021.

Status of the Claims
Canceled: 2, 4, 5 and 12
Examined herein: 1, 3, 6–11 and 13–38

Withdrawn Rejections
All rejections of claims 5 and 12 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 1, 3, 6–11 and 13–36 under 35 USC § 103 over Popovic and Braboszcz is hereby withdrawn in view of Applicant's amendments; neither of these references teaches "estimating a busy-mind score on a continuum from quiet-mind to busy-mind".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6–11 and 13–38 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection of claims 1, 3, 6–11 and 13–36 is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented claim limitations, and to include claims 37 and 38.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of determining the brain state of a user.
Procedures recited in the claims that are analogous to methods of organizing human activities include "execut[ing] at least one brain state guidance routine comprising at least one brain state guidance objective".
Mathematical concepts recited in the claims include "a statistical distribution of alpha power values and a statistical distribution of alpha variability"; "calculating an alpha power value for each time segment"; "calculating the statistical distribution of the alpha power values over a predetermined calibration time segment"; "determining the statistical distribution of alpha variability"; "monitoring for a statistically significant change in the determined alpha power and alpha variability"; and a 
Steps of evaluating, analyzing or organizing information recited in the claims include "receive time-coded bio-signal data … comprising at least brainwave data"; "determining [a] statistically signifncant change has occurred"; "determine a brain state of the at least one user based at least in part by determining alpha power and alpha variability of the brainwave data"; "comparing the determined alpha power to the statistical distribution of the alpha power values and comparing the determined alpha variability to the statistical distribution of the alpha variability"; "determine performance of the at least one user relative to the at least one brain state guidance objective"; "feedback comprising positive or negative feedback"; and "representing at least one brain state guidance indication in accordance with the executed at least one brain state guidance routine".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: a "system" comprising "at least one computing device comprising at least one processor and at least one non-transitory computer readable medium storing computer processing instructions" and "at least one bio-signal sensor … comprising at least one brainwave sensor", the system implementing the abstract idea.  Claim 32 recites analogous non-abstract elements.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
Likewise, as explained above, the generic steps of updating a user interface to display the result of the abstract idea constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do i.e. computerized analysis of biosignal data, and display of the analyzed data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Claim Rejections Under 35 USC § 101
In the reply filed 23 Nov 2021, Applicant asserts that "the claimed subject matter provides improvements to computer technology" because "calibration of electrical systems is a 'complex process'" (p. 10).
This argument is based on a misrepresentation of the disclosed subject matter, and of the legal concept of "improvements to computer technology".  The specification describes "a complex process like calibration" (¶ 00198).  This "complex" "calibration" process is not a process in which electrical systems are calibrated.  Rather, the claimed calibration process is an algorithm that calculates statistical parameters of a set of brainwave data.  While the claim nominally limits the implementation of this calibration process to being performed by "at least one computing device", nothing about the calibration process is specific to the computing device, nor is any component of the computing device specially adapted to performing the calibration process.  Hence, Applicant's statement that "calibration of electrical systems is a 'complex process'" is unrelated to the claimed subject matter.
i.e., an abstract idea).  The brain wave data being analyzed is from a person, not a computer.  The claim merely describes the algorithm, omitting any specific details about how the computer implements the algorithm.  The claim concludes with displaying the results of the algorithm on a user interface, which is what every user interface does.  Hence, the claim merely invokes the computer as a tool to implement a data processing algorithm, rather than describing an improvement to computer technology.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 1, 3, 6–11 and 13–38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Popovic, et al. (US 2011/0105859; previously cited); Braboszcz, et al. (NeuroImage 2011; previously cited); and Zhang, et al. (US 2011/0191350; previously cited).
The rationale that follows is substantially an amalgamation of the rationales presented in the previous Office action, with additional explanation of how the teachings of Braboszcz meet the limitations of newly-presented claims 37 and 38.
Claim 1 is directed to a system comprising a computing device, a processor, a computer-readable medium, and a bio-signal sensor comprising a brainwave sensor.  This system implements a method comprising
a.	"receive bio-signal data of the at least one user …"
b.	"execute at least one brain state guidance routine …"
c.	"determine a brain state of the at least one user …"
d.	"determine performance of the at least one user …"
e.	"present real-time feedback to the at least one user …"
f.	"automatically update the interface element representing the at least one brain state guidance indication …"
g.	"automatically update the user interface to include an interface element to include an interface element representing the stability of the brainwave data"
Claim 32 is directed to the method implemented by this system.

a.	a "monitor module [that] can be configured to receive signal data from various types of sensors that are configured to collect psychophysiological signals from user" (0018; also 0019–0020)
b.	one or more "model goal states" (0061) or "psychophysiological goal profiles" (0062) with corresponding physiological metrics
c.	"the data received from the sensors and/or other inputs can then be analyzed to determine a current psychophysiological state of the user" (0073)
d.	an "expertise profiler module [that] can be configured to extract quantitative metrics corresponding to the different stages of skill acquisition from the signal data collected by monitor module and to compare the extracted metrics to pre-defined indices from an expert metrics data store" (0021; also 0038 and 0074–0075); these pre-defined indices establish one or more "regions" within the expert metrics (e.g. a region of the expert metric that corresponds to one mental state, and another region of the metric that corresponds to a different mental state)

Popovic teaches that "the metrics [of brain state] may include … EEG signatures of attention", but does not teach that the target or goal mental state "comprises at least a statistical distribution of alpha power values and a statistical distribution of alpha variability".  Popovic also does not teach that the feedback to the user "include[s] an interface element representing the stability of the brainwave data".
Braboszcz analyzes EEG activity related to attentiveness.  Braboszcz teaches that "EEG data … shows a significant influence of the subject's attentional state at all frequency bands from 2 to 25 Hz" (p. 3042 § "EEG activity time-locked to meta-consciousness events"), including the alpha band (p. 3043, col. 1).  The difference between attentional states can be observed as differences in signal power within different EEG bands (p. 3042 § "EEG activity time-locked to meta-consciousness events").  Specifically, "during the transition associated with the meta-consciousness (MC) event, the alpha frequency band in Fig. 1 is not only affected in terms of amplitude but also in terms of peak frequency" (p. 3043, col. 1); "amplitude" constitutes "power" and changes in "peak frequency" constitute "variability".  Braboszcz teaches analyzing the amplitude and peak frequency within several time windows (i.e. "fixed time segments") around the meta-consciousness event (p. 3043, col. 1).  "We have established that two different attentional states correspond to two distinct brain states underlying different modes of sensory processing" (p. 3046, mid. of col. 1).  In other words, a change in EEG power distribution — and within the alpha band specifically — represents a change in the brain state of attentiveness.
Neither Popovic nor Braboszcz teach "monitoring for a statistically significant change in the determined alpha power and alpha variability of the brainwave data" or "repeating the calibration of the statistical distribution of the alpha power and the statistical distribution of the alpha variability".

The combination of Popovic and Braboszcz teaches that the goal brain state of Popovic can be "attentiveness", in which case the corresponding psychophysiological metrics of this attentive state should include amplitude and variability of the alpha signal.  Creating the corresponding "model goal states" used by the system of Popovic (0061 and 0069) necessitates collecting alpha amplitude and variability data representing attentiveness; i.e. "calculating the statistical distribution of the alpha power values over a predetermined calibration time segment, the predetermined calibration time segments comprising a longer duration than each of the fixed time segments".  Zhang teaches that over time, the performance of a model may change.  Since the model performance of Popovic and Braboszcz is based on the statistical distribution of alpha power and alpha variability, changes in model performance would be caused by changes in the distribution of alpha power and alpha variability; i.e. "monitoring for a statistically significant change in the determined alpha power and alpha variability of the brainwave data".  Zhang further teaches that when model performance changes, the model/classifier should be re-trained with new user data; i.e. "repeating the calibration of the statistical distribution of the alpha power and the statistical distribution of the alpha variability".  Applying the teachings of Braboszcz and Zhang to the system of Popovic therefore results in the claimed "execut[ing] at least one brain state guidance routine".
The combination of Popovic and Braboszcz teaches a method of measuring a user's level of attention, but does not teach "estimating a busy-mind score on a continuum from quiet-mind to busy-mind".
Zhang teaches that the method of detecting a user's level of concentration from EEG signals includes calculating a score that represents the level of concentration (0013).  Zhang teaches outputting 
With respect to claim 3, Braboszcz teaches that attentiveness was evaluated during a breath counting exercise (p. 3041 § "Procedure"), which constitutes "a meditation exercise".  Since Braboszcz teaches that attentiveness during this exercise is marked by stability in the EEG signal, the real-time feedback of Popovic (0030) should include an indication of EEG stability.
With respect to claim 6, Zhang teaches quantizing the concentration score: "determining that the subject is in a concentration state if the single score is higher than a threshold and that the subject is not in a concentration state if the single score is lower than a threshold" (0021).
In claims 7–9 and 14, the recited characteristics of the interface elements all have the function of indicating the busy-mind score.  The manner in which the busy-mind score is indicated — be it by "blowing wind" or "a bird song" — is an aesthetic element, and differences in aesthetic elements are insufficient to patentably distinguish an invention from the prior art.  Since Zhang teaches the function of indicating the concentration score, these claims do not patentably distinguish the invention from Zhang.
With respect to claim 10, Zhang teaches that the concentration score can be recalculated continuously by analyzing EEG data within a time window (0095–0096).
With respect to claim 11, Zhang teaches that "the windowing approach allows the method of concentration detection to adjust the time resolution by changing the time segmentation window size to the best window size. This allows different window sizes to be chosen under different circumstances" (0096).  So the window size is a results-effective variable.  Optimizing a results-effective variable does not patentably distinguish an invention from the prior art.
i.e. "quiet mind") state.
With respect to claims 15 and 16, Zhang teaches a routine that directs the user to transition between busy-mind and quiet-mind states several times (0068).
With respect to claims 17 and 18, Popovic teaches that the feedback can be visual or audio (0032).
With respect to claim 19, Popovic teaches tracking performance information, and that "performance information can later be used to generate detailed reports regarding the progress of the user in learning the task" (0074).
With respect to claim 20, Popovic (0023) and Braboszcz (p. 3041 § "Recording") both teach time-coded recordings of sensor data, and Popovic teaches that "the data transmitted from the adaptive performance trainer … can be stored in a retrievable database format" (0057).
With respect to claim 21, Popovic teaches that the performance measurements are based on individualized analysis for the user based on their recorded data (0066).
With respect to claim 22, Popovic teaches that the performance measurements and recorded data can be used to set individualized performance goals for the user (0068; 0073–0075).
With respect to claim 23, Popovic teaches that the biosignal can be "electroencephalogram (EEG), electrocardiogram (EKG), electrooculogram (EOG), electromyogram (EMG), respiration, heart rate, body movement, galvanic skin reaction, blood pressure, blood flow, blood chemistry, behavioral responses, or any other physiological signals" (0018).
With respect to claim 24, Popovic teaches that the system can provide the performance data over a network to a remote computer system (0041; 0057).
With respect to claims 25 and 26, Popovic teaches that the remote computer system can be used to set the brain state targets for the user (0041).

With respect to claims 28 and 29, Popovic teaches that the biosignal data can be combined with metadata describing features within these data, such as event-related potentials (0023; 0039), and that both the raw biosignal data and the identified features can be used to set individualized performance goals for the user (0073–0075).
With respect to claims 30 and 31, Popovic teaches that, based on the user's performance, the system can determine the user's current level of performance and adjust the performance goals accordingly (0073–0075).
With respect to claims 33 and 35, Popvic teaches analyzing activity in the theta band (0022), and Braboszcz teaches that activity in the theta band is also related to attentiveness (p. 3043, mid. of col. 2).
With respect to claims 34 and 36, Braboszcz teaches analyzing brain activity related to an external stimulus (p. 3041 § "Auditory stimuli").
With respect to claims 37 and 38, Braboszcz teaches user-annotated time-coded EEG data, from which brain microstates and macrostates are determined (e.g. p. 3042, Fig. 1).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify or combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Braboszcz — that attentiveness is characterized by the statistics of alpha power and variability — and combined the EEG markers of Braboszcz with the system of Popovic to train users to be attentive, or to monitor user attentiveness during training.  Given that Popovic teaches that EEG signal features can advantageously be used to train a user to achieve a target psychophysiological state, said practitioner would have readily predicted that the combination would successfully result in a system that monitors a 
Prior to the time of invention, said practitioner also would have been motivated to modify the method of Popovic and Braboszcz to include a quantitative measure of concentration or attentiveness, as taught by Zhang, because Zhang teaches that such a measure is advantageous for brain training.  Said practitioner also would have been motivated to modify the method of Popovic and Braboszcz to re-train the classifier when its performance changes, as taught by Zhang, because Zhang teaches that such a feature is also advantageous for brain training.  Given that both Zhang and the combination of Popovic and Braboszcz are directed to methods for analyzing user's EEG measurements for brain training, said practitioner would have readily predicted that the combination would successfully result in a method in which a quantitative score of attentiveness or concentration (i.e. "busy mind" or "quiet mind") was calculated from EEG data, and in which the classifier is re-trained when its performance changes.  The invention is therefore prima facie obvious.
The inventions are therefore prima facie obvious.

Response to Arguments - Claim Rejections Under 35 USC § 103
In the reply filed 23 Nov 2021, Applicant asserts that "Zhang fails to disclose 'the brain state guidance routine further comprising monitoring for a statistically significant change in the determined alpha power and alpha variability …'.  Zhang does not teach, suggest, or disclose monitoring for changes in the brainwave data that can trigger the system to implement a recalibration during the brain state guidance routine. Zhang does fails to teach, suggest, or disclose the technical benefit of conserving computational resources while limiting unnecessary disruptions to the brain state guidance routine by triggering a repeat of the calibration only when a specific event occurs" (p. 12).
As explained above, while Zhang alone does not teach "monitoring for a statistically significant change in the determined alpha power and alpha variability …", this claim element arises from having combined Zhang with Popovic and Braboszcz.  To reiterate and summarize the rationale above, Popovic and Braboszcz teach a method of analyzing brain state based on a statistical model of alpha 
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Soren Harward/Primary Examiner, Art Unit 1631